Examiner-Initiated Interview Summary
Regarding the rejections under 35 USC § 112(a), the examiner stated that the remarks take the position that because the specification teaches the catalytic material may include a combination of including ruthenium and titanium oxide and the thickness of the Ruthenium layer is in a range of 2 nm to about 50 nm that the claim meets the written description requirement.  
	The examiner disagreed.  Specifically, if the catalytic layer comprises a combination of Ruthenium and tin oxide, then the catalytic layer is a single layer made up of multiple elements.  There is no suggestion that the combination of elements of paragraph [0032] may also have a thickness being 2 nm to 50 nm.  Indeed, there is no discussion of what the thickness of a catalytic layer including a combination of Ruthenium and Titanium oxide would be.  Paragraph [0033] merely suggests that the thickness of the Ruthenium layer is in a range from about 2 nm to about 50 nm in some embodiments.  Presumably, the disclosed “some embodiments” is referring to the embodiment where the catalytic layer is Ruthenium alone as suggested in the previous sentence that recites “Ruthenium may be coated on the surface of the vanes”.  There is no discussion of a layer thickness of the catalytic layer comprising both Ruthenium and Titanium oxide.
Therefore the remarks are unpersuasive and the rejection stands.
Regarding the rejection of claim 12 under 35 USC § 103, the remarks take the position that since the catalytic layer (coating 608 of figure 6) of Koevoets is disclosed to be positioned on a cooling apparatus 600 ([0146]), Koevoets fails to disclose the 
The examiner disagreed.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Here, A1 as evidenced by Van Herpen already teaches a catalytic layer applied to the vanes to reduce SnH4 to Sn.  Koevoets was merely used to demonstrate that a catalytic layer comprising Ruthenium and titanium oxide were known to be used as a catalyst and therefore suitable for the intended use of A1.  Moreover, because there is no criticality discussed in the instant specification with regards to the particular combination of Ruthenium and titanium oxide, it appears that the combination is merely an obvious alternatively.  Lastly, A1 is a finding that the catalytic layer may be Ruthenium.  Koevoets is a finding that the catalytic material Ruthenium may be substituted with Ruthenium and titanium oxide and the substitution would have been predictable (i.e. operable as a catalyst).  Therefore, the simple substitution of one known element for another would obtain predictable results (MPEP § 2143 (I) B).  
That is, since A1 already teaches the catalytic layer applied to the vanes, the substitution is the replaces the Ruthenium material for the Ruthenium and titanium oxide material of Koevoets.  Such a substation results in the claimed invention.
The applicant’s representative noted that paragraph [0057]-[0058] of Koevoets teaches catalyze hydrogenation and/or hydrogenolysis reactions which suggest that a an addition of hydrogen.  Therefore concluded that Koevoets teaches away from a catalytic layer that reduces SnH4 to Sn.  The examiner stated further consideration would be required.  However, noted that because reduction of tin hydride to tin via a Ruthenium catalyst was already known to A1 as evidenced by Van Harken and Koevets was merely used to establish that titanium oxide and Ruthenium were known alternative to the catalyst Ruthenium, that it may still have been obvious to substitute one known catalyst for another to obtain predictable results.  However, the examiner stated the point will be further considered with the next response.

No agreement was reached.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616.  The examiner can normally be reached on M-F: 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL J LOGIE/Primary Examiner, Art Unit 2881